ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment and response received on 4/22/22 has been entered. Claim 71 has been canceled, and new claims 94-96 have been added. Claims 30, 33-34, 38, 40, 46, 58-62, 64-65, 69-70, 72-76, 78-79, and 84-96 are currently pending and under examination in the instant application. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112

The rejection of claims 30, 33-34, 38, 40, 46, 58-62, 64-65, 69-76, and 78-79 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of applicant’s amendments to the claims and arguments. As amended, the claims clarify that the “majority” of the human Type I NKT cells in the expanded NKT-selected cell fraction are CD62L positive human Type I NKT cells. As there are either CD62L positive or negative NKT type I cells in the expanded NKT-selected fraction, the limitation of the “majority” of the Type I NKT cells being CD62L can be interpreted based on the common meaning of the term in that there are more CD62L positive Type I NKT cells than CD62L- Type I NKT cells among the Type I NKT cells present in the NKT-selected fraction. 

The rejection of claims 30, 33-34, 38, 40, 46, 58-62, 64-65, 69-76, 78-79, and 84-93 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, is withdrawn in view of applicant’s amendments to the claims which now recite that the NKT-selected cell fraction is expanded by culture in IL-21 and a second cytokine selected from the group consisting of IL-2, IL-7, IL-15, Il-12, and TNF-alpha, and that the aAPCs express CD1-d loaded with aGalCer, and further in view of applicant’s arguments and supporting evidence that IL-7, IL-15, IL-12, and TNF-alpha were known in the prior art to be capable of NKT cell expansion much like IL-2. 

Double Patenting

The provisional rejection of claims 30, 33-34, 38, 40, 46, 58-62, 64-65, 69-76, 78-79, and 84-93 on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-7, 10-20, 23-26, and 30-42 of copending Application No. 15/135,453, hereafter referred to as the ‘453 application, is withdrawn in view of the fact that the copending ‘453 application has not issued as a patent, and the claims in the instant application are otherwise allowable. 

REASONS FOR ALLOWANCE

Claims 30, 33-34, 38, 40, 46, 58-62, 64-65, 69-70, 72-76, 78-79, and 84-96 are considered free of the prior art of record and allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be the references previously applied under 103 - namely Rogers et al. (2004) J. Immunol. Methods, Vol. 285, 197-214, WO 2015/051247 (April 9, 2015), hereafter referred to as Webb et al., Tian et al. (2013) J. Immunol., Vol. 190 (1 Supplement) 45.3, 1 page meeting abstract, Exley et al. (2010) Curr. Protoc. Immunol., 90:14.11.1-14.11.17, pages 1-17, Coquet et al. (2007) J. Immunol., Vol. 178, 2827-2834, and Tangye et al. (2015) Curr. Opin. Immunol., Vol. 34, 107-115. While the prior art at the time of filing teaches methods of expanding human Type I NKT cells, typically using cytokines such as IL-2, IL-7, and/or IL-15 and irradiated PBMCs, or irradiated NKT cell depleted PBMCs, pulsed with aGalCer, and separately teaches that IL-21 can induce proliferation of mouse thymic or splenic NKT cells, or induce activation of human thymic NKT cells, the prior art is silent as to the effects of IL-21 on CD62L and/or 4-1BB positive human Type I NKT cells either alone or in combination with another cytokines such as IL-2 and APCs or aAPCs pulsed with aGalCer. The prior art of record further does not provide a reasonable expectation for increased expansion of CD62L+ human Type I NKT cells derived from peripheral blood compared to CD62L- human Type I NKT cells such that the majority of the human Type I NKT cells in the expanded NKT-selected cell fraction are CD62L positive human Type I NKT cells, and/or are 4-1BB positive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633